ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Eastern Construction & Electric, Inc.         )      ASBCA Nos. 60882, 60883
                                              )
Under Contract No. W912DS-13-C-0056           )

APPEARANCES FOR THE APPELLANT:                       Steven A. Berkowitz, Esq.
                                                     Ira E. Dorfman, Esq.
                                                      Berkowitz & Associates, P.C.
                                                      Marlton, NJ

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Lorraine C. Lee, Esq.
                                                     Rita M. Fang, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, New York

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: October 16, 2018


                                                  DAVID D'ALESSANDRIS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60882, 60883, Appeals of Eastern
Construction & Electric, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals